Filed Pursuant to Rule 424(b)(3) Registration No. 333-124310 PRICING SUPPLEMENT NO. 423 Dated December 5, 2007 to PROSPECTUS SUPPLEMENT Dated June 8, 2005 and PROSPECTUS Dated May 13, 2005 CATERPILLAR FINANCIAL SERVICES CORPORATION MEDIUM-TERM NOTES, SERIES F, 4.85% NOTES DUE 2012 SUBJECT FINAL PRICING DETAILS Issuer: Caterpillar Financial Services Corporation Title of Securities: Medium-Term Notes, Series F, 4.85% Notes Due 2012 Ratings: A2/A Format: SEC Registered-Registration Statement Number 333-124310 Trade Date/Pricing Effective Time: December 3, 2007 Settlement Date (Original Issue date): December 7, 2007 Maturity Date: December 7, 2012 Principal Amount: $500,000,000 Price to Public (Issue Price): 99.947% Dealers' Commission: 0.35% (35 basis points) All-in-price: 99.597% Net Proceeds to Issuer: $497,985,000 Coupon 4.850% Yield to Maturity 4.862% Spread Multiplier: N/A Spread/Spread Multiplier Reset Option: N/A Optional Reset Dates (only applicable if option to reset spread or spread multiplier): N/A Basis for Interest Rate Reset (only applicable if option to reset spread or spread multiplier): N/A Specified Currency: U.S. Dollars Option to Elect Payment in U.S. Dollars(only applicable if Specified Currency is other than U.S. Dollars): N/A Authorized Denominations (only applicable if Specified Currency is other than U.S. Dollars): N/A Historical Exchange Rate (only applicable if Specified Currency is other than U.S. Dollars): N/A Maximum Interest Rate: N/A Minimum Interest Rate: N/A Interest Payment Dates: Interest will be paid semi-annually on the 7th of each June and December of each year, commencing June 7, 2008 and ending on the Maturity Date Stated Maturity Extension Option: N/A Extension Period(s) and Final Maturity Date (only applicable if option to extend stated maturity): N/A Basis for Interest Rate During Extension Period (only applicable if option to extend stated maturity): N/A Original Issue Discount Note: N/A Total Amount of OID: N/A Terms of Amortizing Notes: N/A Redemption Date(s): N/A Redemption Price: N/A Repayment Date(s): N/A Repayment Price(s): N/A Day Count Convention: 30/360 Denominations: Minimum denominations of $1,000 with increments of $1,000 thereafter Joint Lead Manager & Bookrunner Barclays Capital Inc. (35%) J.P. Morgan Securities Inc. (35%) Co-Managers Banc of America Securities LLC (15%) Citigroup Global Markets Inc. (15%) Exchange Rate Agent: U.S. Bank Trust National Association Calculation Agent: U.S. Bank Trust National Association CUSIP: 14912L3N9 Other Terms: N/A CAPITALIZED TERMS USED HEREIN WHICH ARE DEFINED IN THE PROSPECTUS SUPPLEMENT SHALL HAVE THE MEANINGS ASCRIBED THERETO IN THE PROSPECTUS SUPPLEMENT. THE INTEREST RATES ON THE NOTES MAY BE CHANGED BY CATERPILLAR FINANCIAL SERVICES CORPORATION FROM TIME TO TIME, BUT ANY SUCH CHANGE WILL NOT AFFECT THE INTEREST RATE ON ANY NOTES OFFERED PRIOR TO THE EFFECTIVE DATE OF THE CHANGE. AFTER THE ISSUANCE OF THE NOTES COVERED BY THIS PRICING SUPPLEMENT, $2,050MM PRINCIPAL AMOUNT OF NOTES REMAIN AVAILABLE FOR SALE PURSUANT TO THE ACCOMPANYING PROSPECTUS SUPPLEMENT.
